By the Court :
The compensation of county commissioners is fixed by section 897 of the Revised Statutes. Its material provisions are as follows: “Each county commissioner shall be allowed three dollars for each day that he is employed in his official duties, and five cents per mile for his necessary travel for each regular or called session, not exceeding one session per month * * * . ■ Each commissioner * * * for his services wh'en necessarily engaged in attend-, ing to the business of the county, pertaining to his office under the direction of the board, and when necessary to travel out of the county, shall be allowed in addition to his compensation and mileage as herein-before provided, any other reasonable and necessary expenses, actually paid in the discharge of his official duty.” The recovery in this case was for moneys received by the plaintiff in error as a county commissioner in excess of any allowance that might lawfully be made to him by the terms of this section, and the claims should therefore not have been allowed to him by the commissioners.
The questions which arise on the demurrer to the second defense and on the refusals of the trial court to instruct the jury are all determined adversely to the claim of the plaintiff in error in Jones v. Commissioners, 57 Ohio St., 189. Further discussion of the subject is unnecessary.
The sufficiency of the eighty-second cause of action is not before us, and our judgment will not be regarded as an approval of the instruction which the trial judge gave with respect to it.

Judgment affirmed.